 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, Local 745 (Na-tional Electric Coil, a Division of McGraw-Edison) and Wayne A. Martin. Case 9-CB-477825 November 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 August 1982 the Board issued a Decisionand Order adopting the findings and conclusions ofthe Administrative Law Judge Martin J. Linsky.1The judge found no merit to the complaint's allega-tions that Respondent violated Section 8(b)(1)(A)of the Act by threatening the Charging Party witha $1000 fine if he testified on behalf of the Employ-er at an arbitration hearing.Thereafter, on I November 1982, counsel for theGeneral Counsel filed a motion for reconsiderationand to reopen the record for further hearing orhearing de novo. On 16 December 1982 the Boardremanded the case to the judge for the limited pur-pose of holding a hearing to receive evidence of-fered by counsel for the General Counsel in sup-port of its motion for reconsideration and such re-buttal evidence as appropriate and to issue a sup-plemental decision following the hearing onremand.On 15 June 1983 the judge issued the attachedsupplemental decision. Thereafter, the Respondentfiled exceptions and a supporting brief, and counselfor the General Counsel filed an answering brief tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommendedOrder.263 NLRB 700 (Former Chairman Van de Water dissenting)The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.3 Since they did not participate in the earlier proceedings in this case,Chairman Dotson and Member Hunter find it unnecessary to pass onthose proceedings.268 NLRB No. 38ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, Local 745, its officers, agents,and representatives, shall take the action set forthin the Order.SUPPLEMENTAL DECISIONMARTIN J. LINSKY, Administrative Law Judge: Thiscase was initially tried before me on October 15, 1981, inColumbus, Ohio. On January 18, 1982, I issued a deci-sion recommending that the complaint be dismissed in itsentirety. Thereafter, the General Counsel filed exceptionsand a supporting brief as did the Respondent. The Boardissued its decision on August 25, 1982, adopting my rec-ommended Order and dismissing the complaint in its en-tirety.'Thereafter, on October 28, 1982, the General Counselfiled a motion for reconsideration requesting either thatthe record be reopened for further hearing or that ahearing de novo be ordered. The basis for the Motionwas an affidavit from Earl F. Rudder, a witness for Re-spondent at the initial hearing on October 15, 1981, inwhich affidavit Rudder states that he prejured himself atthe October 15, 1981, hearing and that he did tell WayneA. Martin, the Charging Party, that he would be fined$1000 if he testified on behalf of the Employer at an up-coming arbitration hearing. A statement which Rudderhad previously denied making. The Respondent opposedthe General Counsel's motion. On December 16, 1982,the Board remanded the case to me "for the limited pur-pose of holding a hearing to receive the General Coun-sel's evidence and such rebuttal evidence as appropriateon the issue of Earl Rudder's alleged threat to fine theCharging Party $1000 if he testified on behalf of his em-ployer at an arbitration proceeding." In addition, I wasdirected by the Board to issue a supplemental decisionfollowing the hearing on remand.On February 10, 1983, the hearing on remand washeld in Columbus, Ohio. Following this hearing counselfor the General Counsel and the Respondent submittedbriefs.Based on the entire record and from my observation ofthe witnesses and their demeanor, I make the followingFINDINGS OF FACTThe complaint alleges that International Union ofElectrical, Radio and Machine Workers, Local 745,AFL-CIO-CLC (the Respondent) violated Section8(b)(1)(A) of the National Labor Relations Act (the Act)on two occasions when union shop stewards threatenedWayne Martin, the Charging Party and a member of Re-spondent Local, with a $1000 fine if he testified onbehalf of the employer at a scheduled arbitration hearing.At the original hearing on October 15, 1981, Martin testi-fied that shop steward Earl Rudder threatened him withI Then Chairman Van De Water dissenting. 263 NLRB 700 (1982).308 ELECTRICAL WORKERS IUE LOCAL 745 (MCGRAW-EDISON)a $1000 fine if he testified for the Employer at an up-coming arbitration hearing. Martin claimed that he wasthreatened on August 9, 1980. Earl Rudder denied thathe ever threatened Martin or said anything to him aboutbeing fined by the Respondent if Martin testified at anarbitration hearing on behalf of the Employer.At the hearing on remand Earl Rudder testified thathe lied at the October 15, 1981, hearing. He admittedthat while serving as a shop steward2he did tell WayneMartin that Martin would be fined $1000 if he testified atan upcoming arbitration hearing on behalf of the Em-ployer. Rudder claimed that he was only joking when hesaid this to Martin. Rudder testified that he did not knowif Martin knew he was joking or not. Rudder did notknow the date when he made this remark to Martin.Rudder testified that he lied at the October 15. 1981,hearing because he was confused about what to do sinceit appeared to him to be making a big deal out of nothingto go to court over his remarks to Martin. He testifiedthat he recanted his previous testimony because what hedid was wrong and he wanted now to tell the truth.I credit Rudder's recantation and conclude that he didthreaten Martin with a remark that the Union would finehim $1000 if he testified at an arbitration hearing againsta fellow employee. This threat could not have beenmade on August 9, 1980, since the plant was closed thatday but was made around that date. I do not credit Rud-der's statement that he was joking when he threatenedMartin. But even if Rudder were joking when he threat-ened Martin I find that Martin did not understandRudder to be anything other than deadly serious. WhenRudder threatened Martin according to Rudder, Martinsaid that he (Martin) was not going to work with some-one who would endanger his health. This comment byMartin to Rudder clearly reflects that Martin took Rud-der's remarks about a fine quite seriously since the arbi-tration hearing involved an employee named DaveWoods who was charged with drinking on duty in anarea of heavy machinery where Martin also worked.As shop steward Rudder was acting as an agent of Re-spondent where he uttered this threat to Martin. SunsetLine & Twine Co., 79 NLRB 1487 (1948); Operating Engi-neers Local 825, 138 NLRB 540 (1962). This agency is es-pecially clear in light of other evidence at the originalhearing, i.e., newsletters of Respondent which threatenedmembers with the possibility of fines if they testifiedagainst fellow members and a newsletter circulated afterMartin testified at the arbitration hearing accusing him ofbeing a Judas. The threat by a union to fine a memberfor testifying on behalf of the employer at an arbitrationhearing violates Section 8(b)(1)(A) of the Act. Steelwork-ers Local 1981 (Major Safe Co.), 259 NLRB 404 (1981);Amalgamated Transit Union, Division 825 (Transport ofNew Jersey), 240 NLRB 1267 (1979).2 Rudder ceased being a shop steward prior to his testimony at theoriginal hearing on October 15. 1981 Rudder held no union office whenhe testified at the original hearing and at the hearing on remand.CONCLIUSIONS OF LAW1. National Electric Coil, A Division of McGraw-Edison, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening a member with the possibility ofbeing fined if the member testified on behalf of the em-ployer at an arbitration proceeding Respondent has en-gaged in an unfair labor practice affecting commercewithin the meaning of Section 8(b)(l)(A) and Section2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record. I issue the following recommendedORDER3The Respondent, International Union of Electrical,Radio and Machine Workers, Local 745, AFL-CIO-CLC, its officers, agents, and representatives, shallI. Cease and desist from(a) Threatening members with fines if they testify onbehalf of the employer at an arbitration hearing.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided by theRegional Director for Region 9, after being signed bythe Respondent's representative, shall be posted by it im-mediately upon receipt and maintained for 60 consecu-tive days thereafter in conspicuous places including allplaces where notices to members and employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings. conclusions. and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, he adopted by theBoard and all objections to them shall he deemed w.aived for all pur-poses.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPI OYEES AND MEMBERSPOSTED BY ORDI-R OF THENATIONAL LABOR REILATIONS BOARDAn Agency of the United States GovernmentWE WiL.L. NOT threaten members with fines for testify-ing on behalf of the employer at arbitration hearings.309 310 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteedthem in the National Labor Relations Act.INTERNATIONAL UNION OF ELECTRICAL.,RADIO AND MACHINE WORKERS, LOCAL745, AFL-CIO-CLC